 Case 1:19-cv-00403-LPS Document 24 Filed 12/28/20 Page 1 of 2 PageID #: 293




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 AIR LIQUIDE ADVANCED
 TECHNOLOGIES, U.S. LLC

                       Plaintiff,                          NO: 1:19-CV-00403-LPS
        vs.

 CARLETON LIFE SUPPORT SYSTEMS, INC. dba
 COBHAM MISSION SYSTEMS and COBHAM plc
                 Defendants.


                               STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff, Air Liquide

Advanced Technologies, U.S. LLC, and Defendants Carleton Life Support Systems, Inc. d/b/a

Cobham Mission Systems and Cobham plc, hereby stipulate to the dismissal of this action, with

prejudice and with each party to bear its own costs and fees.

Dated: December 28, 2020                     Respectfully submitted,

                                             SAUL EWING ARNSTEIN & LEHR LLP

                                             /s/ Elizabeth S. Fenton___________________
                                             Elizabeth S. Fenton (Bar No. 5563)
                                             1201 North Market Street
                                             Suite 2300
                                             Wilmington, DE 19801
                                             (302) 421-6800

                                             Of counsel:

                                             Charles B. Walker
                                             Mark F. Eberhard
                                             NORTON ROSE FULLBRIGHT US LLP
                                             Fulbright Tower
                                             1301 McKinney, Suite 5100
                                             Houston, Texas 77010-3095

                                             Attorneys for Plaintiff Air Liquide Advanced
                                             Technologies, U.S. LLC
 Case 1:19-cv-00403-LPS Document 24 Filed 12/28/20 Page 2 of 2 PageID #: 294




                               PHILLIPS, McLAUGHLIN & HALL, P.A.

                               /s/ John C. Phillips, Jr.___________________
                               John C. Phillips, Jr. (#110)
                               Megan C. Haney (#5016)
                               1200 North Broom Street
                               Wilmington, Delaware 19806-4204
                               (302) 655-4200
                               jcp@pmhdelaw.com
                               mch@pmhdelaw.com
                               Of counsel:
                               J. Aron Carnahan
                               HUSCH BLACKWELL, LLP
                               120 South Riverside Plaza
                               Suite 2200
                               Chicago, IL 60606

                               Attorneys for Defendants Carleton Life Support Systems,
                               Inc. d/b/a Cobham Mission Systems and Cobham PLC


IT IS SO ORDERED this _______________ day of __________________, 20____.


                                             __________________________________
                                             The Honorable Leonard P. Stark
                                             Chief, United States District Judge
